United States Court of Appeals
                         For the First Circuit

No. 08-1773

                           PAULA D. CASAMENTO,

                          Plaintiff, Appellant,

                                   v.

               MASSACHUSETTS BAY TRANSPORTATION AUTHORITY;
                    BOSTON CARMEN'S UNION, LOCAL 589,

                         Defendants, Appellees.



                                 ERRATA

     The opinion of this Court, issued on December 16, 2008, should

be amended as follows:

     On page 3, line 23, and on page 4, line 1, "Schleuter" should be

"Schlueter".